 Case: 1:16-cv-01970 Document #: 278-2 Filed: 08/13/19 Page 1 of 3 PageID #:2904




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


TYRONE HOOD,                               )
                                           )
                        Plaintiff,         )      Case No. 16 CV 1970
                                           )
     v.                                    )      Honorable Andrea R. Wood
                                           )      Magistrate Judge Maria Valdez
CITY OF CHICAGO, et al.,                   )
                                           )
                                           )
                        Defendants.        )




                      EXHIBIT B
           Case: 1:16-cv-01970 Document #: 278-2 Filed: 08/13/19 Page 2 of 3 PageID #:2904


Heather Lewis Donnell

From:                              Jeffrey N. Given
Sent:                              Wednesday, August 7, 2019 1:46 PM
To:                                Heather Lewis Donnell; David A. Brueggen; Joseph M. Polick; George Yamin; Patrick R.
                                   Moran
Cc:                                Steve Greenberg; Steven H. Fine; Scott Drury; Gayle Horn; Katie Roche
Subject:                           RE: Hood/Washington - Request for Rule 37.2 conference



Since some of my colleagues are at the Escoffery deposition and I would like the chance to discuss this with them and
give them the opportunity to participate in whatever discussion we have, and because I have other matters requiring my
attention this afternoon, today will not work. Tomorrow looks fairly flexible for me; if that works for you, please
propose a time and we can see who else is available. Friday afternoon is also currently available for me.

I do not agree with your second paragraph below, in nearly any manner, but do not intend here to respond to all of your
positions. I will note, however, that Ms. Nagao is neither an attorney nor an investigator. Further, I disagree that her
testimony is irrelevant. Nor do I agree that Defendants are required to produce “some extremely compelling need” to
depose Ms. Nagao. Furthermore, in light of my last two points and in an effort to move the discussion forward, I believe
Ms. Nagao’s testimony is needed for a variety of reasons, including but not limited to Mr. Leonard’s recent testimony
and Mr. Schmidle’s efforts to quash his deposition. Last, regarding your third paragraph, I do not believe Defendants are
required to provide you a list of “relevant” topics they intend to cover with Ms. Nagao, but I refer you to the Defendant
Officers’ memorandum in support filed in response to Mr. Schmidle’s motion to quash for some of them.

Jeffrey N. Given

Please note our new address:
The Sotos Law Firm, P.C.
141 West Jackson Blvd., Suite 1240A
Chicago, Illinois 60604
(630) 735-3315
(630) 773-0980 (fax)

"This e-mail, including attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It
contains information that is confidential and it may be protected by the attorney/client or other privileges. This e-mail,
including attachments, constitutes non-public information intended to be conveyed only to the designated recipients. If
you are not an intended recipient, please delete the e-mail, including attachments, and notify sender by mail, e-mail, or
at 630-735-3300. The unauthorized use, dissemination, distribution or reproduction of this e-mail, including
attachments, is prohibited and may be unlawful."

From: Heather Lewis Donnell [mailto:heather@loevy.com]
Sent: Wednesday, August 07, 2019 1:14 PM
To: Jeffrey N. Given; David A. Brueggen; Joseph M. Polick; George Yamin; Patrick R. Moran
Cc: Steve Greenberg; Steven H. Fine; Scott Drury; Gayle Horn; Katie Roche
Subject: Hood/Washington - Request for Rule 37.2 conference

Jeff

I write in response to your email yesterday regarding Defendants' request to depose Ms. Nagoa and the
deposition subpoena that your office served yesterday for her deposition along with a rider for additional


                                                             1
             Case: 1:16-cv-01970 Document #: 278-2 Filed: 08/13/19 Page 3 of 3 PageID #:2904

document production. First, I acknowledge receipt of the subpoena. Second, as I explained on Monday, and to
we intend to move to quash it.

Defendants' repeated efforts to depose Plaintiff's attorneys and his investigator in this matter, is highly unusual. At
minimum, Defendants should be able to articulate some extremely compelling need to do so. Instead, at the eleventh
hour, on the eve of fact discovery, you have requested Ms. Nagao's deposition--which, given the timing, demonstrates
how irrelevant her testimony is to this manner.

I would like to meet and confer with Defendants regarding their subpoena before we file our motion to quash. Specifically,
I would like to discuss the topics of testimony that Defendants believe are relevant so we can address it in our motion to
quash as your email yesterday stated that there were additional topics other than those you mentioned on our call on
Monday.

I understand that we may need to schedule the call after Ms. Escoffery's deposition is completed this afternoon. Please
let me know if 3pm CST work for you today. If not, please propose an alternative time that would.

Sincerely,

Heather

--
Heather Lewis Donnell
LOEVY & LOEVY
311 North Aberdeen
Third Floor
Chicago, Illinois 60607
Tel: 312-243-5900
Fax: 312-243-5902
heather@loevy.com




                                                              2
